COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         2017 Yale Development, LLC v. Steadfast Funding, LLC, et
                             al.
Appellate case number:       01-20-00027-CV
Trial court case number:     2016-64847
Trial court:                 190th District Court of Harris County
       On February 11, 2021, the Steadfast appellees1 filed an appellees’ brief with the
Clerk of this Court. That same day, the Steadfast appellees filed a “[Motion for] Extension
of Time to File Appendix to Brief,” stating that the clerk’s record is incomplete, and that a
supplemental clerk’s record including the missing items had been requested on February
2, 2021. However, according to their motion, the supplemental clerk’s record requested
by the Steadfast appellees had not yet been filed by the trial court clerk.
       On March 4, 2021, we struck the Steadfast appellees’ brief for failure to comply
with the briefing requirements as set forth by the Texas Rules of Appellate Procedure. In
our March 4, 2021 order, we directed the Steadfast appellees to file a compliant brief within

1
       The “Steadfast appellees” include Steadfast Funding, L.L.C., Carl March Sherrin, Initram,
       Inc., Liberty Trust Company, Ltd., Eternal Investments, LLC, Bruce L. Robinson, Dale
       Pilgeram, Trustee of the Pilgeram Family Trust, Joseph C. Hibbard, RJL Realty, LLC,
       Kornelia Peasley-Brown, Salvador Ballesteros, Margaret M. Serrano-Foster, Trustee of the
       Margaret M. Serrano-Foster Trust dated 12/2/2005, Richard R. Metler, Trustee of the
       Richard R. Metler Revocable Living Trust, James T. Smith, Trustee of the James T. Smith
       Trust, Liberty Trust Company Ltd., custodian for the benefit of Vincent Paul Mazzeo, Jr.
       IRA, Joe Saenz, Patrick Grosse, Trustee of the Grosse Family Trust dated 12/31/2004, Eric
       Vehaeghe, Stephen K. Zupanc, Liberty Trust Company Ltd., custodian for the benefit of
       Adam K. Hruby IRA #TC005383, Vincent Investments, ELM 401K PSP, Laurel Mead and
       Edwin A. Mead, Trustees, Equity Trust Company, custodian for the benefit of Steven
       Krieger IRA, Julio M. Schnars, Joseph M. Schnars, Joseph Dersham, Joyce Dersham,
       Walter Kaffenberger, Christel Kaffenberger, Mike Berris, Jason Sun and Equity Trust
       Company, custodian for the benefit of Erica Ross-Krieger IRA, Brandoria, Ltd., ELB
       Investments, LLC.
ten days of the filing of the supplemental clerk’s record requested by the Steadfast
appellees.
        Any party may request supplementation of the clerk’s record for “a relevant item
[that] has been omitted from the clerk’s record.” See TEX. R. APP. P. 34.5(c)(1). However,
the trial court clerk is not responsible for filing the clerk’s record, or supplemental clerk’s
record, until “the party responsible for paying for the preparation of the clerk’s record has
paid the clerk’s fee, has made satisfactory arrangements with the clerk to pay the fee, or is
entitled to appeal without paying the fee.” See TEX. R. APP. P. 35.3(a)(2).
       On March 16, 2021, the trial court clerk filed a supplemental clerk’s record
containing a “First Court of Appeals Information Sheet by Trial Court Clerk.” In the
information sheet, Berrie Denson, Deputy Harris County District Clerk, states that the
supplemental clerk’s record requested by the Steadfast appellees on February 2, 2021 had
not yet been completed because no payment arrangements had been made for the
preparation of the supplemental clerk’s record.2
        A review of the appellate record does not reveal that the Steadfast appellees are
entitled to proceed without payment of costs. See TEX. R. APP. P. 20. Accordingly, within
five business days of the date of this order, the Steadfast appellees are directed to
provide written evidence that the fee for the supplemental clerk’s record has been
paid, or arrangements for payment have been made. Failure to provide a written
response as required by this order will result in the Court setting a deadline for the Steadfast
appellees to file their compliant appellees’ brief without the filing of the supplemental
clerk’s record requested by the Steadfast appellees.
       It is so ORDERED.

Judge’s signature: ___/s/ April Farris______
                    Acting individually  Acting for the Court

Date: ___April 6, 2021_____




2
       The information sheet further notes that the Steadfast appellees also requested a
       supplemental clerk’s record on July 10, 2020. However, no payment arrangements had
       been made for requested July 10, 2020 supplemental clerk’s record. According to the
       information sheet, the total cost for preparation of the July 10, 2020 supplemental clerk’s
       record is $6,540, and the total cost for preparation of the February 2, 2021 supplemental
       clerk’s record is $4,799.